     Case 2:21-cv-01441-DMG-E Document 76 Filed 03/01/21 Page 1 of 2 Page ID #:35



 1                                                               JS-6
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11   CARLOS AGUIRRE, on behalf of        )        Case No.: CV 21-1441-DMG (Ex)
     himself and others similarly situated,
                                         )
12                                       )
                     Plaintiff,          )        ORDER RE STIPULATION FOR
13                                       )        DISMISSAL OF ACTION [75]
            v.                           )
14                                       )
     AARON’S, INC. dba AARON’S SALES )
15   & LEASE OWNERSHIP, a Georgia        )
     corporation; and DOES 1 through 50, )
16   inclusive,                          )
                                         )
17                Defendants.            )
18

19

20

21

22

23

24

25

26

27

28


                                              1
     Case 2:21-cv-01441-DMG-E Document 76 Filed 03/01/21 Page 2 of 2 Page ID #:36



 1         Pursuant to the Parties’ stipulation for dismissal filed on February 26, 2021, the
 2   Court orders as follows:
 3         1)    Plaintiff’s individual claims alleged in his First Amended Complaint shall be
 4               dismissed WITH prejudice;
 5         2)    The claims Plaintiff alleges in the First Amended Complaint on behalf of the
 6               putative class and collective shall be dismissed WITHOUT prejudice; and
 7         3)    This action is dismissed in its entirety.
 8

 9         IT IS SO ORDERED.
10
     DATED: March 1, 2021
11                                                    DOLLY M. GEE
                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  1
